Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.
Claim Rejections - 35 USC § 112The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 15, 18, and 65-84,  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the limitation “one of the first bracket body and the first pad defining”/ “one of the second bracket body and the second pad” is indefinite. It is unclear as only a singular “first bracket body and the first pad”/”second bracket body and the second pad” have been established in the claim. For examination purposes only one “first orthodontic bracket “/ “second orthodontic bracket” is required.

Regarding claims 2, 6, 7, and 73, the limitation “lumen” is indefinite. It is unclear how the lumen is different than the archwire slot as recited. For examination purposes the lumen and the archwire slot at the same the lumen is the final position of the archwire slot when the gate is moved into ligation.
Regarding claim 76, “the level archwire slot lineup plane” lacks antecedent basis in the claims. For examination purposes it is construed as a normal plane to the anterior facing plane in the archwire slot.
Regarding claim 78,  “the non-perpendicular angle” lacks antecedent basis in the claims. For examination purposes it is construed to be a dependent of claim 75.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 73-74, 76-77 and 79 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voudouris (US 6,368,105).
Regarding claims 73—74, 76-77 and 79, Voudouris teaches a passive self-ligating orthodontic bracket in FIG 10B for use with other passive self-ligating orthodontic brackets during orthodontic treatment, each of the other passive self-ligating orthodontic brackets including an archwire slot for receiving an archwire, the passive self-ligating orthodontic bracket comprising: a bracket body (2) configured to be releasably affixed to a tooth and having an archwire slot (5) configured to receive the archwire, the archwire slot not being symmetrically or coaxially oriented relative to the bracket body .
Claim(s) 80-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (2009/0298003).
Regarding claim 80 Wei discloses a passive self-ligating orthodontic bracket in FIGS 1-9 for use with an archwire during orthodontic treatment the passive self-ligating orthodontic bracket comprising: a bracket body (10) configured to be releasably affixed to a tooth, the bracket body having an anterior facing surface (surface of 10), a posterior inwardly facing surface (bottom of archwire slot 102), and a pair of opposing surfaces (sides of archwire slot 102) that extend from the posterior inwardly facing .
Allowable Subject Matter
Claims 2, 4-7, 15, 18, 65-72, and 75 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous rejection has been removed in view of the board decision in related application 14/976,084 with respect to the term “passive self-ligating bracket”. See the decision for a detailed explanation of the interpreted of the limitation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/               Examiner, Art Unit 3772        

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772                                                                                                                                                                                                                 3/9/2021